FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2021

                                      No. 04-21-00352-CV

                  IN RE BROWN SIMS, P.C. AND NELSON D. SKYLER,

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-18-55
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Liza A. Rodriguez, Justice

        We grant the unopposed motion for extension of time to file a response to the petition for
a writ of mandamus. We order the response due September 24, 2021.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court